Case: 14-10089      Document: 00512925239         Page: 1    Date Filed: 02/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                     No. 14-10089                               FILED
                                   c/w No. 14-10091                      February 3, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BENTLEY MARK JENKINS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:06-CR-18
                             USDC No. 4:13-CR-32


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Following a jury trial, Bentley Mark Jenkins was convicted of bank
robbery and sentenced to 240 months of imprisonment. Jenkins’s term of
supervised release for a prior bank robbery conviction was also revoked and a
24-month consecutive sentence was imposed. In these consolidated appeals,
the only issue raised by Jenkins concerns the district court’s decision not to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10089     Document: 00512925239     Page: 2   Date Filed: 02/03/2015




instruct the jury on the insanity defense at his most recent trial. Jenkins
contends that, in accordance with 18 U.S.C. § 4242, the district court was
required to instruct the jury on the insanity defense because he timely gave
notice to raise the defense pursuant to Federal Rule of Criminal Procedure
12.2(a).
      We review the district court’s refusal to give a jury instruction on
insanity as a question of law de novo. United States v. Dixon, 185 F.3d 393,
403 (5th Cir. 1999). As the Government asserts, Jenkins’s argument ignores
our precedent. In Dixon, 185 F.3d at 402-07, we outlined the quantum of
evidence necessary for submission of an insanity instruction. Noting that a
defendant had to prove an insanity defense by “clear and convincing evidence,”
we determined that a district court must give an insanity instruction “when
the evidence would allow a reasonable jury to find that insanity has been
shown with convincing clarity.” Id. at 404 (quoting United States v. Owens,
854 F.2d 432, 435 (11th Cir. 1988)). This threshold standard set forth in Dixon
was reaffirmed in United States v. Long, 562 F.3d 325, 332 (5th Cir. 2009).
Accordingly, Jenkins’s argument that § 4242 required the district court to
instruct the jury on the insanity defense solely on the basis of his timely notice
of raising the defense pursuant to Rule 12.2 is unavailing. See Dixon, 185 F.3d
at 404; see also Owens, 854 F.2d at 436 n.7.
      Jenkins also argues that he satisfied the above threshold standard to
warrant the insanity instruction.     Viewing the evidence in the light most
favorable to Jenkins, the district court did not err in concluding that there was
insufficient evidence to warrant the instruction on the defense of insanity. See
Dixon, 185 F.3d at 404. While Ray McClung’s testimony established that
Jenkins suffered from mild depression and a paranoid personality disorder,
which McClung classified as severe, these facts alone are not sufficient to
    Case: 14-10089    Document: 00512925239      Page: 3   Date Filed: 02/03/2015




warrant an instruction. See id. at 406. As the district court noted, there was
no evidence that Jenkins’s paranoid personality disorder had elapsed into a
psychotic episode at the time of the robbery.         Moreover, there was no
explanation as to how Jenkins’s illnesses may have prevented him from
appreciating the wrongfulness of his crime.       See id. at 407.    Rather, the
undisputed evidence showed that Jenkins was able to appreciate the
wrongfulness of his actions. See United States v. Barton, 992 F.2d 66, 69 (5th
Cir. 1993).
      Jenkins failed to “provide sufficient evidence so that a rational jury could
conclude, by clear and convincing evidence, that he was unable to appreciate
his wrongdoing as a result of a severe mental illness.” See Dixon, 185 F.3d at
406. Accordingly, the district court did not err in refusing to instruct the jury
on the insanity defense. See id.
      AFFIRMED.